IN THE SUPREME COURT OF THE STATE OF NEVADA


MARIO ACCOMANDO,                                          Nco 84415
                Appellant,
            vs.                                                 FILE
GEORGANN ROSE ACCOMANDO,
                Respondent.                                      APR 0 7 2022
                                                                ELIZAB   A. BROWN
                                                             CLE
                       ORDER DISMISSING APPEAL
                                                             BY
                                                                  DEPUYY CLERK
              This is a pro se appeal from a district court order resolving a
divorce. Eighth Judicial District Court, Family Court Division, Clark
County; Amy Mastin, Judge.
              Review of the documents submitted to this court pursuant to
NRAP 3(g) reveals a jurisdictional defect. Specifically, the notice of appeal
was prematurely filed, before the entry of a final written judgment, and is
therefore of no effect. See NRAP 4(a)(1); Rust v. Clark Cty. Sch. Dist., 103
Nev. 686, 747 P.2d 1380 (1987) (explaining that the district court's oral
pronouncement from the bench, the clerk's minute order, and even an
unfiled written order cannot be appealed). Although a draft divorce decree
may have been prepared, review of the district court docket entries reveals
that no written order has yet been filed by the court. Accordingly, this court
lacks jurisdiction and therefore
              ORDERS this appeal DISMISSED.


                                                   , J.
                          Hardesty


                             J.
Stiglich



                                                                 22,-031 Sz
                      cc:   Hon. Amy Mastin, District Judge, Family Court Division
                            Mario Accomando
                            Reza Athari & Associates, PLLC.
                            Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) I947A    aggat.